Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 1 of 29 PageID: 2095



    ECKERT SEAMANS CHERIN & MELLOTT, LLC
    By: David M. Katzenstein, Esq.
        Eli Granek, Esq.
    Four Gateway Center, Suite 401
    100 Mulberry Street
    Newark, NJ 07102
    P: (973) 855-4715
    dkatzenstein@eckertseamans.com
    egranek@eckertseamans.com
                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
     SHARON SCOTT, as Executor of
     the Estate of Shirley Scott,             Civil Action No. 3:19-CV-00335-
     Deceased, and MICHAEL SCOTT,             FLW-DEA
     Legal Guardian for John Doe, a
     Minor Child,

                                Plaintiffs,

                      v.

     BRENNTAG NORTH AMERICA,
     INC. (sued individually and as
     successor-in-interest to Mineral
     Pigment Solutions, Inc. and as
     successor-in-interest to Whittaker
     Clark & Daniels, Inc.), et al.

                              Defendants.

         Defendant Fifth & Pacific Companies Cosmetics, Inc.’s Answer to
       Plaintiffs’ First Amended Complaint, Affirmative Defenses, and Cross-
                                     Claims
          Defendant Fifth & Pacific Companies Cosmetics, Inc. (“F&P

    Cosmetics”), improperly named in the Complaint as “Kate Spade LLC,” “Kate

    Spade & Company of New York,” and “Kate Spade & Company LLC,” is a

    corporation organized under the laws of the State of Delaware. Its principal

    place of business is located at 2 Park Avenue, New York, NY 10016. Through
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 2 of 29 PageID: 2096



    its counsel, F&P Cosmetics hereby responds to Plaintiffs’ First Amended

    Complaint as follows:


                                   Parties-Plaintiffs
           1.     F&P Cosmetics lacks knowledge or information sufficient to

    form a belief about the truth of the allegations in paragraph one of the

    section of Plaintiffs’ Complaint titled “Parties-Plaintiffs.”

           2.     F&P Cosmetics lacks knowledge or information sufficient to

    form a belief about the truth of the allegations in paragraph two of the

    section of Plaintiffs’ Complaint titled “Parties-Plaintiffs.”

           3.     F&P Cosmetics denies the allegation that it manufactured,

    marketed, distributed, or sold a product that contained asbestos, and that

    Shirley Scott was exposed to asbestos from a product for which F&P

    Cosmetics was responsible or could be liable. F&P Cosmetics lacks knowledge

    or information sufficient to form a belief about the truth of the remainder of

    the allegations in paragraph three of the section of Plaintiffs’ Complaint

    titled “Parties-Plaintiffs.”

           4.     F&P Cosmetics lacks knowledge or information sufficient to

    form a belief about the truth of the allegations in paragraph four of the

    section of Plaintiffs’ Complaint titled “Parties-Plaintiffs.”

           5.     F&P Cosmetics denies the allegation that REALITIES talcum

    powder contained asbestos, that use of REALITIES talcum powder could

    generate asbestos-containing dust, and that Shirley Scott was exposed to


                                                2
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 3 of 29 PageID: 2097



    asbestos from REALITIES talcum powder. F&P Cosmetics lacks knowledge

    or information sufficient to form a belief about the truth of the remainder of

    the allegations in paragraph five of the section of Plaintiffs’ Complaint titled

    “Parties-Plaintiffs.”

          6.     Denied.

          7.     Admitted only that the Complaint states as much. To the extent

    paragraph seven of the section of Plaintiffs’ Complaint titled “Parties-

    Plaintiffs” contains any further averments, they are denied.

          8.     Admitted only that the Complaint states as much. To the extent

    paragraph eight of the section of Plaintiffs’ Complaint titled “Parties-

    Plaintiffs” contains any further averments, they are denied.

          9.     Admitted only that the Complaint states as much. To the extent

    paragraph nine of the section of Plaintiffs’ Complaint titled “Parties-

    Plaintiffs” contains any further averments, they are denied.


                                 Parties-Defendants
          1.     Admitted only that F&P Cosmetics did business in the state of

    New Jersey. The remainder of the allegations in paragraph one of the section

    of Plaintiff’s Complaint titled “Parties-Defendants” are denied.

          2.     To the extent the allegations in paragraph two of the section of

    Plaintiffs’ Complaint titled “Parties-Defendants” is directed to, or is

    referencing, F&P Cosmetics, they are denied. To the extent the allegations in

    this paragraph are directed to a party other than F&P Cosmetics, F&P


                                               3
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 4 of 29 PageID: 2098



    Cosmetics lacks knowledge or information sufficient to form a belief about

    their truth.

          3.       Admitted only that the Complaint states as much. To the extent

    paragraph three of the section of Plaintiffs’ Complaint titled “Parties-

    Defendants” contains any further averments, they are denied.

          4.       Admitted only that the Complaint states as much. To the extent

    paragraph four of the section of Plaintiffs’ Complaint titled “Parties-

    Defendants” contains any further averments, they are denied.

          5.       Admitted only that F&P Cosmetics conducted business in the

    State of New Jersey. To the extent paragraph five of the section of Plaintiffs’

    Complaint titled “Parties-Defendants” contains any further allegations

    directed to F&P Cosmetics, they are denied. To the extent the allegations in

    this paragraph are directed to a party other than F&P Cosmetics, F&P

    Cosmetics lacks knowledge or information sufficient to form a belief about

    their truth.


                                        First Count
          1.       F&P Cosmetics incorporates each of its preceding responses as if

    they were set forth here in full.

          2.       To the extent the allegations in paragraph two of the section of

    Plaintiffs’ Complaint titled “First Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph




                                                4
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 5 of 29 PageID: 2099



    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          3.     To the extent the allegations in paragraph three of the section of

    Plaintiffs’ Complaint titled “First Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, lacks knowledge or

    information sufficient to form a belief about their truth.

          4.     To the extent the allegations in paragraph four of the section of

    Plaintiffs’ Complaint titled “First Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          5.     To the extent the allegations in paragraph five of the section of

    Plaintiffs’ Complaint titled “First Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          6.     To the extent the allegations in paragraph six of the section of

    Plaintiffs’ Complaint titled “First Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.



                                               5
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 6 of 29 PageID: 2100



          7.     To the extent the allegations in paragraph seven of the section of

    Plaintiffs’ Complaint titled “First Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          8.     To the extent the allegations in paragraph eight of the section of

    Plaintiffs’ Complaint titled “First Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          9.     To the extent the allegations in paragraph nine of the section of

    Plaintiffs’ Complaint titled “First Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          10.    To the extent the allegations in paragraph ten of the section of

    Plaintiffs’ Complaint titled “First Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          11.    To the extent the allegations in paragraph eleven, including but

    not limited subjection (a) through (j), of the section of Plaintiffs’ Complaint



                                                6
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 7 of 29 PageID: 2101



    titled “First Count” is directed to, or referencing, F&P Cosmetics, they are

    denied. To the extent the allegations in this paragraph are directed to a party

    other than F&P Cosmetics, F&P Cosmetics lacks knowledge or information

    sufficient to form a belief about their truth.

          12.      To the extent the allegations in paragraph twelve of the section

    of Plaintiffs’ Complaint titled “First Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          13.      To the extent the allegations in paragraph thirteen of the

    section of Plaintiffs’ Complaint titled “First Count” is directed to, or

    referencing, F&P Cosmetics, they are denied. To the extent the allegations in

    this paragraph are directed to a party other than F&P Cosmetics, F&P

    Cosmetics lacks knowledge or information sufficient to form a belief about

    their truth.

          WHEREFORE, F&P Cosmetics respectfully requests that this Court

    enter judgment in its favor, dismiss all claims against F&P Cosmetics with

    prejudice, and accord to F&P Cosmetics any further relief, including costs

    and fees, the Court deems appropriate.


                                     Second Count
          1.       F&P Cosmetics incorporates each of its preceding responses as if

    they were set forth here in full.


                                                7
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 8 of 29 PageID: 2102



          2.     To the extent the allegations in paragraph two of the section of

    Plaintiffs’ Complaint titled “Second Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          3.     To the extent the allegations in paragraph three of the section of

    Plaintiffs’ Complaint titled “Second Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          4.     To the extent the allegations in paragraph four of the section of

    Plaintiffs’ Complaint titled “Second Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          WHEREFORE, F&P Cosmetics respectfully requests that this Court

    enter judgment in its favor, dismiss all claims against F&P Cosmetics with

    prejudice, and accord to F&P Cosmetics any further relief, including costs

    and fees, the Court deems appropriate.


                                        Third Count
          1.     F&P Cosmetics incorporates each of its preceding responses as if

    they were set forth here in full.


                                               8
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 9 of 29 PageID: 2103



          2.     To the extent the allegations in paragraph two of the section of

    Plaintiffs’ Complaint titled “Third Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          3.     To the extent the allegations in paragraph three of the section of

    Plaintiffs’ Complaint titled “Third Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          4.     To the extent the allegations in paragraph four of the section of

    Plaintiffs’ Complaint titled “Third Count” is directed to, or referencing, F&P

    Cosmetics, they are denied. To the extent the allegations in this paragraph

    are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

    knowledge or information sufficient to form a belief about their truth.

          WHEREFORE, F&P Cosmetics respectfully requests that this Court

    enter judgment in its favor, dismiss all claims against F&P Cosmetics with

    prejudice, and accord to F&P Cosmetics any further relief, including costs

    and fees, the Court deems appropriate.


                                        Fourth Count
          1.     F&P Cosmetics incorporates each of its preceding responses as if

    they were set forth here in full.


                                                9
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 10 of 29 PageID: 2104



           2.     To the extent the allegations in paragraph two of the section of

     Plaintiffs’ Complaint titled “Fourth Count,” including but not limited to

     subsections (a) through (f), is directed to, or referencing, F&P Cosmetics, they

     are denied. To the extent the allegations in this paragraph are directed to a

     party other than F&P Cosmetics, F&P Cosmetics lacks knowledge or

     information sufficient to form a belief about their truth.

           3.     To the extent the allegations in paragraph three of the section of

     Plaintiffs’ Complaint titled “Fourth Count” is directed to, or referencing, F&P

     Cosmetics, they are denied. To the extent the allegations in this paragraph

     are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

     knowledge or information sufficient to form a belief about their truth.

           WHEREFORE, F&P Cosmetics respectfully requests that this Court

     enter judgment in its favor, dismiss all claims against F&P Cosmetics with

     prejudice, and accord to F&P Cosmetics any further relief, including costs

     and fees, the Court deems appropriate.


                                         Fifth Count
           1.     F&P Cosmetics incorporates each of its preceding responses as if

     they were set forth here in full.

           2.     To the extent the allegations in paragraph two of the section of

     Plaintiffs’ Complaint titled “Fifth Count,” including but not limited to

     subsections (a) through (f), is directed to, or referencing, F&P Cosmetics, they

     are denied. To the extent the allegations in this paragraph are directed to a


                                                10
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 11 of 29 PageID: 2105



     party other than F&P Cosmetics, F&P Cosmetics lacks knowledge or

     information sufficient to form a belief about their truth.

           3.     To the extent the allegations in paragraph three of the section of

     Plaintiffs’ Complaint titled “Fifth Count” is directed to, or referencing, F&P

     Cosmetics, they are denied. To the extent the allegations in this paragraph

     are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

     knowledge or information sufficient to form a belief about their truth.

           WHEREFORE, F&P Cosmetics respectfully requests that this Court

     enter judgment in its favor, dismiss all claims against F&P Cosmetics with

     prejudice, and accord to F&P Cosmetics any further relief, including costs

     and fees, the Court deems appropriate.


                                         Sixth Count
           1.     F&P Cosmetics incorporates each of its preceding responses as if

     they were set forth here in full.

           2.     To the extent the allegations in paragraph two, including but

     not limited to subsections (i) and (iii), of the section of Plaintiffs’ Complaint

     titled “Sixth Count” is directed to, or referencing, F&P Cosmetics, they are

     denied. To the extent the allegations in this paragraph are directed to a party

     other than F&P Cosmetics, F&P Cosmetics lacks knowledge or information

     sufficient to form a belief about their truth.

           3.     To the extent the allegations in paragraph three of the section of

     Plaintiffs’ Complaint titled “Sixth Count” is directed to, or referencing, F&P


                                                 11
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 12 of 29 PageID: 2106



     Cosmetics, they are denied. To the extent the allegations in this paragraph

     are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

     knowledge or information sufficient to form a belief about their truth.

           4.     To the extent the allegations in paragraph four of the section of

     Plaintiffs’ Complaint titled “Sixth Count” is directed to, or referencing, F&P

     Cosmetics, they are denied. To the extent the allegations in this paragraph

     are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

     knowledge or information sufficient to form a belief about their truth.

           5.     To the extent the allegations in paragraph five of the section of

     Plaintiffs’ Complaint titled “Sixth Count” is directed to, or referencing, F&P

     Cosmetics, they are denied. To the extent the allegations in this paragraph

     are directed to a party other than F&P Cosmetics, F&P Cosmetics lacks

     knowledge or information sufficient to form a belief about their truth.

           WHEREFORE, F&P Cosmetics respectfully requests that this Court

     enter judgment in its favor, dismiss all claims against F&P Cosmetics with

     prejudice, and accord to F&P Cosmetics any further relief, including costs

     and fees, the Court deems appropriate.


                                     Seventh Count
           1.     F&P Cosmetics incorporates each of its preceding responses as if

     they were set forth here in full.

           2.     Denied.




                                               12
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 13 of 29 PageID: 2107



           3.     To the extent the allegations in paragraph three of the section of

     Plaintiffs’ Complaint titled “Seventh Count” is directed to, or referencing,

     F&P Cosmetics, they are denied. To the extent the allegations in this

     paragraph are directed to a party other than F&P Cosmetics, F&P Cosmetics

     lacks knowledge or information sufficient to form a belief about their truth.

           4.     Denied.

           5.     Denied.

           WHEREFORE, F&P Cosmetics respectfully requests that this Court

     enter judgment in its favor, dismiss all claims against F&P Cosmetics with

     prejudice, and accord to F&P Cosmetics any further relief, including costs

     and fees, the Court deems appropriate.


                                         Eighth Count
           1.     F&P Cosmetics incorporates each of its preceding responses as if

     they were set forth here in full.

           2.     F&P Cosmetics lacks knowledge or information sufficient to

     form a belief about the truth of the allegations in paragraph two of the

     section of Plaintiffs’ Complaint titled “Eighth Count.”

           3.     F&P Cosmetics lacks knowledge or information sufficient to

     form a belief about the truth of the allegation that Shirley Scott left John

     Doe, a minor child, surviving her. All other allegations in paragraph three of

     the section of Plaintiffs’ Complaint titled “Eighth Count” are denied.




                                                13
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 14 of 29 PageID: 2108



           4.     Admitted only that there is a Chapter 31 in Title 2A of New

     Jersey Statutes Annotated. To the extent paragraph four of the section of

     Plaintiffs’ Complaint titled “Eighth Count” contains any further allegations,

     they are denied.

           WHEREFORE, F&P Cosmetics respectfully requests that this Court

     enter judgment in its favor, dismiss all claims against F&P Cosmetics with

     prejudice, and accord to F&P Cosmetics any further relief, including costs

     and fees, the Court deems appropriate.


                                         Ninth Count
           1.     F&P Cosmetics incorporates each of its preceding responses as if

     they were set forth here in full.

           2.     F&P Cosmetics lacks knowledge or information sufficient to

     form a belief about the truth of the allegations in paragraph two of the

     section of Plaintiffs’ Complaint titled “Ninth Count.”

           3.     F&P Cosmetics lacks knowledge or information sufficient to

     form a belief about the truth of the allegations in paragraph three of the

     section of Plaintiffs’ Complaint titled “Ninth Count.”

           WHEREFORE, F&P Cosmetics respectfully requests that this Court

     enter judgment in its favor, dismiss all claims against F&P Cosmetics with

     prejudice, and accord to F&P Cosmetics any further relief, including costs

     and fees, the Court deems appropriate.




                                                14
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 15 of 29 PageID: 2109



            To the extent the WHEREFORE clause and unnumbered paragraph

     following the WHEREFORE clause following paragraph three of the section of

     Plaintiffs’ Complaint titled “Ninth Count” contains any further allegations

     directed to F&P Cosmetics, they are denied.

                                 Affirmative Defenses

            F&P Cosmetics hereby asserts the following affirmative defenses to

     Plaintiffs’ claims:


                              First Affirmative Defense
            Plaintiffs’ Complaint fails to state a claim against F&P Cosmetics upon

     which relief can be granted.


                             Second Affirmative Defense
            Plaintiffs’ claims against F&P Cosmetics are barred by the Statute of

     Limitations.


                              Third Affirmative Defense
            Plaintiffs’ claims against F&P Cosmetics are barred by the equitable

     doctrines of estoppel, laches, and/or unclean hands.


                             Fourth Affirmative Defense
            Plaintiffs’ claims are barred by the doctrine of waiver.


                              Fifth Affirmative Defense
            Plaintiffs lack standing to maintain all, or some, of the claims they

     assert against F&P Cosmetics.




                                               15
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 16 of 29 PageID: 2110



                               Sixth Affirmative Defense
            The Courts lacks subject-matter jurisdiction over all or some of

     Plaintiffs’ claims.


                             Seventh Affirmative Defense
            The Court lacks personal jurisdiction over F&P Cosmetics.


                              Eighth Affirmative Defense
            New Jersey is the improper forum for Plaintiffs’ claims, and F&P

     Cosmetics reserves the right to move to transfer this action to the

     appropriate venue or to move for dismissal under the doctrine of forum non

     conveniens.


                              Ninth Affirmative Defense
            To the extent Plaintiffs cannot identify all of the products that

     allegedly caused their injuries, granting Plaintiffs relief would violate F&P

     Cosmetics’s right to procedural due process guaranteed by the Federal and

     applicable State Constitutions.


                              Tenth Affirmative Defense
            Plaintiffs have failed to join all necessary and indispensable parties,

     preventing the Court from being able to hear all evidence relevant to

     Plaintiffs’ claims and fairly adjudicate the rights of all parties.


                            Eleventh Affirmative Defense
            The Entire Controversy Doctrine bars Plaintiffs from recovering on

     their claims.


                                                16
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 17 of 29 PageID: 2111



                             Twelfth Affirmative Defense
           Plaintiffs’ claims are preempted, in whole or in part, by federal law and

     the laws of the State whose substantive law governs Plaintiffs’ claims.


                            Thirteenth Affirmative Defense
           F&P Cosmetics did not manufacture, market, distribute, or sell

     products containing asbestos or from which the decedent could have been

     exposed to asbestos.


                            Fourteenth Affirmative Defense
           To the extent the decedent was exposed to a product containing

     asbestos as a result of F&P Cosmetics’s conduct—which F&P Cosmetics

     expressly denies—any alleged exposure was de minimis, was not a

     substantial contributing factor to any asbestos-related disease the decedent

     may have developed, and is not actionable at law or equity.


                            Fifteenth Affirmative Defense
           Plaintiffs are barred from pursuing some or all of their claims as a

     result of spoliating evidence.


                            Sixteenth Affirmative Defense
           F&P Cosmetics denies that any of its predecessors could be liable to

     Plaintiffs and that it is a successor to the liability any company found to be

     its predecessor may have owed to Plaintiffs.




                                               17
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 18 of 29 PageID: 2112



                          Seventeenth Affirmative Defense
            To the extent it is deemed to apply, Plaintiffs’ claims are subsumed by

     New Jersey’s Product Liability Act.


                           Eighteenth Affirmative Defense
            F&P Cosmetics was not negligent.


                           Nineteenth Affirmative Defense
            At all relevant times, F&P Cosmetics had no knowledge of, or reason to

     know of, any alleged risks associated with cosmetic-grade talc or its potential

     contamination with asbestos.


                           Twentieth Affirmative Defense
            F&P Cosmetics did not owe any duty to Plaintiffs.


                          Twenty-First Affirmative Defense
            F&P Cosmetics did not breach any duty it may be found to have owed

     to Plaintiffs.


                        Twenty-Second Affirmative Defense
            F&P Cosmetics expressly denies its conduct was negligent, but if it

     were later found by a factfinder to have engaged in negligent conduct, that

     conduct was not the factual or proximate cause of any injury or damages

     Plaintiffs or the decedent allegedly incurred.


                         Twenty-Third Affirmative Defense
            F&P Cosmetics expressly denies that it was negligent or that its

     conduct caused the injuries Plaintiffs allege, but if a factfinder were to


                                                18
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 19 of 29 PageID: 2113



     determine otherwise, Plaintiffs would still be barred from recovering on their

     claims because of the decedent’s contributory negligence.


                        Twenty-Fourth Affirmative Defense
           F&P Cosmetics expressly denies that it was negligent or that its

     conduct caused the injuries Plaintiffs allege, but if a factfinder were to

     determine otherwise, Plaintiffs would be barred from recovering on their

     claims, or any recovery must be reduced, because of the decedent’s

     comparative negligence.


                          Twenty-Fifth Affirmative Defense
           F&P Cosmetics expressly denies that it was negligent, that its conduct

     caused the injuries Plaintiffs allege, or that a product it manufactured,

     marketed, distributed, or sold caused the injuries Plaintiffs allege, but if a

     factfinder were to determine otherwise, Plaintiffs would be barred from

     recovering on their claims because the decedent knowingly assumed the risk

     of incurring such harm.


                         Twenty-Sixth Affirmative Defense
           F&P Cosmetics denies that Plaintiffs incurred the damages alleged in

     their Complaint, but to the extent a factfinder were to determine otherwise,

     any damages Plaintiffs are found to experience were caused by the

     intervening and superseding acts of third parties outside of F&P Cosmetics’s

     control.




                                                19
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 20 of 29 PageID: 2114



                       Twenty-Seventh Affirmative Defense
           F&P Cosmetics denies that its conduct or a product it manufactured,

     marketed, distributed, or sold presented a risk of harm as alleged in the

     Complaint, but to the extent a factfinder were to determine otherwise, any

     risk of harm was open and obvious.


                        Twenty-Eighth Affirmative Defense
           F&P Cosmetics denies that its conduct or a product it manufactured,

     marketed, distributed, or sold presented a risk of harm as alleged in the

     Complaint, but to the extent a factfinder were to determine otherwise, any

     risk of damages or injuries were unforeseeable, and F&P Cosmetics did not

     foresee them.


                        Twenty-Ninth Affirmative Defense
           F&P Cosmetics reasonably relied on the representations of

     manufacturers, suppliers, other third parties, or any combination thereof.


                           Thirtieth Affirmative Defense
           No contract existed between Plaintiffs or the decedent, on the one

     hand, and F&P Cosmetics, on the other hand.


                         Thirty-First Affirmative Defense
           F&P Cosmetics did not owe a contractual obligation to Plaintiffs or the

     decedent.




                                              20
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 21 of 29 PageID: 2115



                           Thirty-Second Affirmative Defense
           F&P Cosmetics did not make any warranties to Plaintiffs or the

     decedent. F&P Cosmetics expressly disclaimed and excluded any express or

     implied warranties, including warranties of merchantability and fitness for a

     particular purpose.


                           Thirty-Third Affirmative Defense
           F&P Cosmetics denies it owed any contractual duty to Plaintiffs or the

     decedent, but if a factfinder were to determine otherwise, F&P Cosmetics

     further denies it breached any contractual obligation it allegedly could have

     owed to Plaintiffs or the decedent.


                           Thirty-Fourth Affirmative Defense
           As set forth above, F&P Cosmetics denies it entered into a contract

     with Plaintiffs or the decedent, denies it could have owed Plaintiffs or the

     decedent a contractual duty, and denies it breached any contractual duty it

     could have owed, but if a factfinder were to find otherwise, Plaintiffs failed to

     provide F&P Cosmetics with timely notice of any breach as required by law.


                            Thirty-Fifth Affirmative Defense
           F&P Cosmetics is entitled to, and asserts, all defenses and

     presumptions contained in, or arising from, the Uniform Commercial Code as

     enacted by the State whose substantive law controls this action.




                                                21
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 22 of 29 PageID: 2116



                            Thirty-Sixth Affirmative Defense
           F&P Cosmetics did not make any representation or misrepresentation

     to Plaintiffs or the decedent.


                        Thirty-Seventh Affirmative Defense
           F&P Cosmetics did not conceal or withhold from Plaintiffs or the

     decedent information it owed a duty to disclose.


                         Thirty-Eighth Affirmative Defense
           F&P Cosmetics is not subject to strict liability.


                            Thirty-Ninth Affirmative Defense
           F&P Cosmetics denies that its conduct or a product it manufactured,

     marketed, distributed, or sold caused the harm Plaintiffs allege, but if a

     factfinder were to determine otherwise, F&P Cosmetics asserts that the harm

     was not foreseeable.


                              Fortieth Affirmative Defense
           F&P Cosmetics denies that the product at issue was defective or

     unreasonably dangerous.


                            Forty-First Affirmative Defense
           At the time of its alleged use, the product was not in the same

     condition as it was on the date it left F&P Cosmetics’s possession, and the

     change or deviation resulted from the independent and unforeseeable act of a

     third party.




                                               22
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 23 of 29 PageID: 2117



                         Forty-Second Affirmative Defense
           Plaintiffs are barred from recovering on their claims because F&P

     Cosmetics acted in accordance with the state of the art, applicable industry

     standards, and relevant government regulations, and its product likewise

     complied with the state of the art, industry standards, and relevant

     regulations.


                         Forty-Third Affirmative Defense
           Plaintiffs and the decedent were sophisticated purchasers and users of

     the product Plaintiffs attribute to F&P Cosmetics in the Complaint.


                         Forty-Fourth Affirmative Defense
           The incident and injury alleged in the Complaint—which F&P

     Cosmetics denies—was caused by the unauthorized, unintended, and

     improper use or misuse of the product Plaintiffs attribute to F&P Cosmetics

     in the Complaint, which was unforeseen by F&P Cosmetics and

     unforeseeable.


                          Forty-Fifth Affirmative Defense
           To the extent the incident and injury alleged in the Complaint—which

     F&P Cosmetics denies—are found by a factfinder to have occurred, they

     resulted from the misconduct of third parties.


                          Forty-Sixth Affirmative Defense
           At all relevant times, F&P Cosmetics’s communications and conduct, if

     any, were privileged and protected.


                                              23
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 24 of 29 PageID: 2118



                        Forty-Seventh Affirmative Defense
           To the extent Plaintiffs incurred any of the damages they allege, their

     right to recover is barred or reduced for failure to mitigate damages.


                         Forty-Eighth Affirmative Defense
           To the extent Plaintiffs seek punitive damages from F&P Cosmetics,

     such damages are unconstitutional. Imposing punitive damages on F&P

     Cosmetics would violate the Fourteenth Amendment’s Due Process Clause,

     the Fifth Amendment’s Double Jeopardy Clause, and the Eighth

     Amendment’s prohibition against imposing excessive fines.


                          Forty-Ninth Affirmative Defense
           F&P Cosmetics denies that it could be liable to Plaintiffs for any

     damages, but to the extent a factfinder were to determine otherwise, it

     cannot be liable for more than its fair share of any award as set forth under

     the laws of the State whose substantive laws apply to this action.


                            Fiftieth Affirmative Defense
           F&P Cosmetics is entitled to, and hereby invokes, the benefits and

     protections relating to punitive damages available under the laws of the

     State whose substantive law applies to this action.


                           Fifty-First Affirmative Defense
           Any recovery by Plaintiffs must be reduced to account for payments

     made by collateral sources.




                                               24
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 25 of 29 PageID: 2119



                          Fifty-Second Affirmative Defense
           To the extent consistent with its Answer and affirmative defenses,

     F&P Cosmetics hereby incorporates by reference each affirmative defense set

     forth by any Defendant to this action.


                                     Cross-Claims
           F&P Cosmetics hereby asserts the following cross-claims against each

     co-defendant:


                                         Count I
           1.     F&P Cosmetics incorporates by reference the paragraphs in

     Plaintiffs’ First Amended Complaint directed to co-defendants without

     adopting or admitting the veracity of same.

           2.     F&P Cosmetics denies that it is or could be liable to Plaintiffs

     and denies Plaintiffs incurred the damages stated in their Complaint, but if

     such allegations are deemed to be true at the time of trial, then the injuries

     or damages complained of were caused by third parties and the other

     defendants named in the Complaint, and the third parties and other

     defendants named in the Complaint are solely liable to Plaintiffs, jointly and

     severally liable to Plaintiffs, or are liable over F&P Cosmetics for

     contribution, indemnity, or both.

           WHEREFORE, F&P Cosmetics respectfully requests that this Court

     enter judgment in its favor; award F&P Cosmetics contribution, indemnity,

     or both in the full amount of any verdict and judgment or the proportionate



                                               25
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 26 of 29 PageID: 2120



     share thereof that Plaintiffs may recover against F&P Cosmetics; and accord

     to F&P Cosmetics any further relief, including costs and fees, the Court

     deems appropriate.


                                        Count II
            3.    F&P Cosmetics hereby incorporates the allegations set forth in

     paragraphs one through two of its cross-claims as if they were set forth here

     in full.

            4.    F&P Cosmetics denies that it is or could be liable to Plaintiffs

     and denies Plaintiffs incurred the damages stated in their Complaint, but if

     such allegations are deemed to be true at the time of trial, then its negligence

     or liability, if any, was passive, vicarious, or imputed, whereas the negligence

     of third parties and the other defendants listed in the Complaint was active

     and primary.




                                               26
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 27 of 29 PageID: 2121



              WHEREFORE, F&P Cosmetics respectfully requests that this Court

     enter judgment in its favor; award F&P Cosmetics contribution, indemnity,

     or both in the full amount of any verdict and judgment or the proportionate

     share thereof that Plaintiffs may recover against F&P Cosmetics; and accord

     to F&P Cosmetics any further relief, including costs and fees, the Court

     deems appropriate.



      Date:                              ECKERT SEAMANS CHERIN & MELLOTT, LLC

                                         By:
                                               David M. Katzenstein

                                         Counsel for defendant, Fifth & Pacific
                                         Companies Cosmetics, Inc., improperly
                                         named in the Complaint as “Kate Spade
                                         LLC,” “Kate Spade & Company of New
                                         York,” and “Kate Spade & Company
                                         LLC.”




                                                27
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 28 of 29 PageID: 2122




                     Local Civil Rule 11.2 Initial Certification
           I hereby certify under penalty of perjury that, to my knowledge, the

     matter in controversy is not the subject of any other action pending in any

     court, or of any pending arbitration or administrative proceeding.



      Executed on:                           By:
                                                   David M. Katzenstein
Case 3:19-cv-00335-BRM-DEA Document 35 Filed 03/14/19 Page 29 of 29 PageID: 2123




                                Certificate of Service
           I hereby certify that on March 14, 2019 a true and correct copy of the

     foregoing Answer to Plaintiffs’ First Amended Complaint, Affirmative

     Defenses, and Cross-Claims was electronically filed with the Court, and that,

     pursuant to Federal Rule of Civil Procedure 5 and L. Civ. R. 5.2, all counsel of

     record were served with a copy of same.



      Date: March 14, 2019                     By:
                                                     David M. Katzenstein
